DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 6/27/22:
Claims 1 – 23 are pending in the application.  
Claims 47 – 50, 52 – 55, 57 and 80 are under examination.  
Claims 48, 50 and 52 are amended.  
Claims 1 – 47, 51, 56 and 58 – 79 are canceled.  



Response to Arguments

Applicant’s arguments, see Applicant’s Arguments/Remarks/Amendments, filed 6/27/22, with respect to the claims at issue have been fully considered and are persuasive.  The double patenting rejection of claims 1, 2, 10 – 18 and 21 is withdrawn.  

Allowable Subject Matter

Claims 47 – 50, 52 – 55, 57 and 80 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 52, the prior art of record does not teach or suggest a method  for producing a cross-linked anti-fouling coating as claimed.  

The closest prior art of record is believed to be US 20100145286 to Zhang et al. hereinafter “Zhang”.  Zhang is directed to immobilized non-fouling coatings for medical devices [0002 — 0004].

Zhang teaches a system comprising a non-fouling coating deposited on the surface of a substrate. The substrate is a medical device, which can be made of metallic materials, ceramics, polymers, woven maternal, non- woven materials or silicon. The substrate is subjected to a pretreatment in order to promote adhesion of the anti-fouling composition such as plasma etching or other surface roughening technics. The substrate can also be grafted with various functional groups in order to immobilize the antifouling composition via covalent bonding. The antifouling composition comprises a zwitterionic polymer such as carboxybetaine methacrylate or sulfobetaine methacrylate and can be deposited by photopolymerisalion. The antifouling composition can be a copolymer, which includes polymer blocks having reactive functional groups for crosslinking [0007, 0008, 0013 — 0016, 0066 — 0073, 0077, 0081, 0082, 0092, 0096, 0097, 0099, 01016, 0108, claim 16).

In one embodiment the undercoating (pre-treatment substance to promote adhesion of the coating) is a copolymer of AEMA, LMA, HPMA and TMOSMA [0201, Example 1 and 2]. This copolymer is used to coat a substrate [0204 — 0205, 0211 - 0213]. The surface grafting methods of the undercoat may comprise photoinitiated surface grafting [0097]. Zhang teaches that a top coat such as that of Example 3 is coated over the undercoat [0214 — 0215]. Example 3 comprised GMA and SBMA (zwitterionic monomer).

Zhang is silent as to the addition of a crosslinker as in claim 52.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAS										7/29/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759